J-S79013-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

JACK D. PENNINGTON

                        Appellant                  No. 3012 EDA 2013


         Appeal from the Judgment of Sentence October 11, 2013
          In the Court of Common Pleas of Montgomery County
           Criminal Division at No(s): CP-46-CR-0006758-2012


BEFORE: ALLEN, OLSON and STRASSBURGER*, JJ.

CONCURRING STATEMENT BY OLSON, J.              FILED DECEMBER 18, 2014

      In light of this Court’s decisions in Commonwealth v. Newman, 99

A.3d 86 (Pa. Super. 2014) (en banc), Commonwealth v. Valentine, ___

A.3d ___, 2014 WL 4942256 (Pa. Super., Oct. 3, 2014), Commonwealth v.

Fennell, ___ A.3d ___, 2104 WL 6505791 (Pa. Super., Nov. 21, 2014), and

Commonwealth v. Cardwell, ___ A.3d ___, 2014 WL 6656644 (Pa.

Super., Nov. 25, 2014), I am constrained to concur with the learned

majority’s decision to vacate and remand for resentencing. However, for the

reasons set forth in the dissenting opinion issued by The Honorable Sallie

Updyke Mundy in Newman, and the concurring opinion issued by The

Honorable Mary Jane Bowes in Commonwealth v. Bizzel, ___ A.3d ___,

2014 WL 6756277, *4-*11 (Pa. Super., Dec. 2, 2014), I note my

disagreement with the issue of severability.



*Retired Senior Judge assigned to the Superior Court.
J-S79013-14



     Judge Strassburger joins the Concurring Statement.




                                  -2-